

	

		II 

		109th CONGRESS

		1st Session

		S. 222

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Ms. Stabenow (for

			 herself, Mr. Kennedy,

			 Mrs. Boxer, Mr.

			 Lautenberg, Mr. Rockefeller,

			 Mr. Dayton, and Mr. Corzine) introduced the following bill; which

			 was read twice and referred to the Committee on Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to stabilize the amount of the medicare part B premium.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Keep the Promise of Medicare Act of

			 2005.

		

			2.

			Stabilization of medicare part

			 B premium

			

				(a)

				Findings

				The Senate finds the

			 following:

				

					(1)

					The 2005 Medicare part B

			 premium is 17.5 percent higher than the 2004 Medicare part B premium.

				

					(2)

					Medicare part B premiums have

			 increased nearly 45 percent over the last 4 years.

				

					(3)

					The increase in the 2005

			 Medicare part B premium is the largest dollar increase in Medicare’s history

			 and the largest percentage increase in more than a decade.

				

					(4)

					The increase in the 2005

			 Medicare part B premium increases annual costs for each Medicare beneficiary by

			 almost $140.

				

					(5)

					The 2005 Social Security COLA

			 increased only 2.7 percent.

				

					(6)

					An average retiree with a

			 Social Security benefit of $914 will spend 47 percent of his or her 2005 Social

			 Security COLA on the increase in the 2005 Medicare part B premium.

				

					(7)

					2,100,000 Medicare

			 beneficiaries nationwide have had their entire 2005 Social Security COLA

			 consumed by the increase in the 2005 Medicare part B premium.

				

					(8)

					Almost 13,000,000 Medicare

			 beneficiaries will have over 50 percent of their 2005 Social Security COLA

			 consumed by the increase in the 2005 Medicare part B premium.

				

					(9)

					The Medicare Prescription

			 Drug, Improvement, and Modernization Act of 2003 directly contributed to the

			 increase in the 2005 Medicare part B premium by including provisions to

			 privatize the Medicare program, making the program less efficient.

				

					(10)

					The Medicare expenses that

			 beneficiaries must pay will increase from 37 percent of a beneficiary's Social

			 Security check in 2006 to nearly 50 percent in 2021.

				

				(b)

				Sense of the Senate

				It is the sense of the Senate

			 that Congress should enact legislation to protect Medicare beneficiaries from

			 dramatic increases in the Medicare part B premium.

			

				(c)

				Stabilization

				Section 1839(a)(3) of the

			 Social Security Act (42 U.S.C.

			 1395r(a)(3)) is amended by adding at the end the following new

			 sentence: Notwithstanding the preceding sentences, the monthly premium

			 rate determined under this paragraph for each month in 2005 may not exceed an

			 amount equal to the monthly premium rate determined under this paragraph for

			 each month in 2004 adjusted by the percentage change in the average Consumer

			 Price Index for Urban Wage Earners and Clerical Workers (CPI–W) for the third

			 quarter of 2003 to the third quarter of 2004..

			

